Citation Nr: 0532164	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  00-15 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran had active service from November 1968 to November 
1971.  He served in the Republic of Vietnam from May 1969 to 
November 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

In August 2001, the RO received the veteran's claim of 
entitlement to TDIU.  The RO denied the claim in the August 
2002 rating decision.  The veteran disagreed with the August 
2002 rating decision and initiated the instant appeal.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in November 2002.

In a March 2003 decision, the Board denied the veteran's TDIU 
claim based on his failure to report for a scheduled VA 
examination.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an Order dated February 2004 based upon a Joint 
Motion for Partial Remand (the Joint Motion), the Court 
vacated that part the Board's March 2003 decision which 
pertained to the TDIU issue and remanded this matter to the 
Board.  The contents of the Joint Motion will be discussed in 
greater detail below.

Pursuant to the Court's February 2004 Order, the Board 
remanded the case in August 2004 for the purpose of ensuring 
compliance with the notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), affording the veteran an 
additional VA psychiatric examination, and providing the 
veteran a VA Social and Industrial Survey.  Subsequent to the 
Board's remand, the RO forward the veteran a VCAA notice 
letter in September 2004 and scheduled him for VA 
examinations in October 2004, January 2005, and February 
2005.  The veteran did not report for the scheduled 
examinations.  The RO again denied the veteran entitlement to 
TDIU in a March 2005 supplemental statement of the case 
(SSOC).  The case is now once again before the Board.

Issues not on appeal

The Board's March 2003 decision also included decisions on 
four other issues on appeal at that time: entitlement to an 
increased disability rating for post-traumatic stress 
disorder (PTSD); entitlement to service connection for a 
cardiovascular disorder, to include hypertension; entitlement 
to an earlier effective date for the grant of service 
connection and assignment of a 50 percent rating for PTSD; 
and entitlement to an earlier effective date for the 
assignment of a 70 percent rating for PTSD.  In the February 
2004 Joint Motion, the parties moved that the appeal as to 
those issues be dismissed.  The Court so ordered in February 
2004.  Accordingly, the Board's March 2003 decision is final 
with respect to those issues.  See 38 C.F.R. § 20.1100 
(2005).

The veteran perfected an appeal to the Board as to the RO's 
March 2000 denial of service connection for bilateral hearing 
loss and tinnitus.  However, in March 2001, the RO granted 
service connection for left ear hearing loss and tinnitus.  A 
noncompensable disability rating was assigned for left ear 
hearing loss and a 10 percent disability rating was assigned 
for tinnitus.  The veteran did not appeal the assigned 
ratings.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [if a claim is granted, the notice of 
disagreement pertaining to that issue ceases to be valid in 
terms of downstream issues such as the assigned rating and 
the effective date; another notice of disagreement must be 
filed].

The RO also denied service connection for a back disorder and 
for a respiratory disorder in its March 2000 rating decision.  
The veteran did not appeal the March 2000 rating decision as 
to those denials.

Accordingly, the only issue currently on appeal is 
entitlement to TDIU.



FINDING OF FACT

The veteran failed, without good cause or adequate reason, to 
report for VA psychiatric and audiological examinations in 
July 2002, October 2004, January 2005, and February 2005, all 
of which were scheduled to evaluate his service-connected 
PTSD, hearing loss, and tinnitus and their effect on his 
employability.


CONCLUSION OF LAW

The claim of entitlement to TDIU is denied based on the 
veteran's failure to report for scheduled VA examinations.  
38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to TDIU.  In the interest 
of clarity, the Board will review the applicable law and 
regulations, briefly describe the factual background of this 
case, and then proceed to analyze the claim and render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the November 2002 statement of the case (SOC), 
the December 2004 and March 2005 SSOCs, and the Board's 
August 2004remand of the pertinent law and regulations 
(including those relating to TDIU claims and the consequences 
of failing to report for VA examinations), of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, following the Board's August 2004 remand, 
a letter was sent to the veteran in September 2004, which was 
specifically intended to address the requirements of the 
VCAA.  The September 2004 letter from the RO specifically 
notified the veteran that to support a claim for TDIU, the 
evidence must show:

"that your service-connected disability or disabilities are 
sufficient, without regard to other factors, to prevent you 
from performing the mental and/or physical tasks required to 
get or keep substantially gainful employment

AND 

Generally, you meet certain disability percentage 
requirements as specified in 38 Code of Federal Regulations 
4.16 (i.e. one disability ratable at 60 percent or more, OR 
more than one disability ratable at 40 percent or more and a 
combined rating of 70 percent or more)" [emphasis in 
original].

Moreover, the veteran was informed that to support 
entitlement to TDIU on an extraschedular basis, the evidence 
must show:

"that your service-connected disability or disabilities 
present such an exceptional or unusual disability picture, 
due to such factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the 
September 2004 VCAA letter, the veteran was informed that VA 
was responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  He was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not held by any Federal agency" including records 
from "State or local governments, private doctors and 
hospitals, or current or former employers."  This letter 
also notified the veteran that "we will be requesting an 
examination for you along with a social survey at the Omaha, 
Nebraska VA Medical Center in reference to the issue(s) on 
this appeal . . . [f]ailure to report for a VA medical 
examination may have adverse consequences, including the 
possible denial of your claim" [emphasis in original]. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The September 2004 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request them from the person or agency that has it . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" [emphasis in original].  More 
specifically, the September 2004 letter instructed the 
veteran that "[i]f you want us to obtain private medical 
records for you in support of the issue on appeal, please 
complete and return the attached VA Form 21-4142, 
'Authorization and Consent to Release Information,' to 
authorize release of information from any doctors and/or 
hospitals concerning any treatment you received" [emphasis 
in original].  With respect to VA treatment records, the 
veteran was asked to "give us the name and location of any 
VA facility where you received medical care and the 
approximate dates of the care." 

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The September 2004 letter included notice that "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know . . . [i]f you have 
any evidence in your possession that pertains to your claim, 
please sent it to us" [emphasis in original].  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.
	
In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
August 2002; VCAA notice was not provided until September 
2004.  Following VCAA compliance action in September 2004, 
the veteran's claim was readjudicated in the March 2005 SSOC, 
after which he was provided the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and was given the opportunity to respond.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
treatment records from the Grand Island VA Medical Center 
(VAMC), multiple examination reports from the veteran's 
private psychologist, Dr. M.C, records from the Social 
Security Administration, the report of a February 2000 VA 
examination, and treatment records from the veteran's private 
audiologist, Dr. C. F.

As noted above, the veteran failed to report for VA 
psychiatric and/or audiological examinations in July 2002, 
October 2004, January 2005, and February 2005.  
The consequences for the veteran's failure to report for 
these examinations will be discussed in detail below.  
Neither the veteran nor his attorney has indicated that any 
other pertinent evidence exists which has not already been 
obtained.

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.  
In light of the veteran's disinclination to fully cooperate 
with the process, all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  Accordingly, the Board will proceed to a 
decision on the merits.




Pertinent Law and Regulations

The pertinent provisions of 38 C.F.R. § 3.159 (2005) 
regarding VA's duty to provide a medical examination or 
obtain medical opinions provides as follows:

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2005).  

Additionally, 38 C.F.R. § 3.326 (2005) provides: 

(a) Where there is a claim for disability compensation or 
pension but medical evidence accompanying the claim is not 
adequate for rating purposes, a Department of Veterans 
Affairs examination will be authorized.  This paragraph 
applies to original and reopened claims as well as claims for 
increase submitted by a veteran, surviving spouse, parent, or 
child.  Individuals for whom an examination has been 
scheduled are required to report for the examination. 

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination.  However, 
monetary benefits to a former prisoner of war will not be 
denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655.  This section provides:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms "examination" and "reexamination" include 
periods of hospital observation when required by VA. 

(b) Original or reopened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  

Analysis

This issue was remanded by the Court in February 2004 
pursuant to a Joint Motion for partial remand which in 
essence alleged that the Board, in its March 2003 decision, 
did not adequately explain why evidence then of record was 
adequate for rating purposes, thus obviating the need for 
additional VA medical examination, which was the basis for 
the Board's denial of the veteran's claim based on the 
provisions of 38 C.F.R. § 3.655.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the justification 
for the decision."  The Board's analysis has been undertaken 
with that obligation in mind.  In particular, the need for 
additional medical evidence, in the form of VA examinations, 
will be discussed at length below.  Of note, the parties to 
the Joint Motion agreed that 38 C.F.R. § 3.655 was applicable 
to the claim.

The current posture of this case remains little changed from 
when the case was before the Board in March 2003.  Then, and 
now, the veteran has not reported for VA examination.   

As noted in the Board's VCAA discussion above, the veteran, 
apparently acting on advice of counsel, has failed to report 
for multiple VA examinations which were scheduled, both 
before and after the Court's remand, to determine the nature 
and severity of his service-connected disabilities 
(particularly PTSD) and their effect on employability.  
Various explanations have been provided for the veteran's 
failure to report to VA examinations by his attorney.  In an 
October 8, 2004 letter, the attorney argued that the veteran 
"has previously submitted private examination (sic) which he 
believes is sufficient for rating purposes."  The attorney 
further contended that the "veteran is not refusing to 
attend the scheduled VA compensation examination, he is 
requesting, however, that the VA Regional Office adjudicate 
the previously submitted evidence to determine its 
adequacy."  

As noted in the law and regulations section above, "[w]hen a 
claimant fails to report for an examination scheduled in 
conjunction with . . . a claim for increase, the claim shall 
be denied."  See 38 C.F.R. § 3.655(b) (2005).  [In this 
connection, the Board notes that a TDIU claim is a claim for 
increased compensation.  See Hurd v. West, 13 Vet. App. 449 
(2000)].  Section 3.655, however, is only applicable where 
(1) entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and (2) a claimant, without good cause, 
fails to report for such examination, or reexamination.  
38 C.F.R. § 3.655(a) (2005).  The veteran through counsel has 
advanced contentions alleging that each of these exceptions 
applies to him.  For reasons stated below, the Board 
disagrees with each contention.  

Need for examination

In the instant case, the veteran, through counsel, argues 
that private medical reports, particularly those from Dr. 
M.C., are adequate for rating purposes and that he will not 
attend a VA examination until the RO "adjudicates the 
previously submitted evidence to determine its adequacy."  
See October 8, 2004 letter at 1.  Although the veteran and 
his attorney contend that ample evidence exists to decide his 
TDIU claim, determining the adequacy of the evidence is not 
the responsibility of the veteran.  It is the responsibility 
of VA adjudicators, based upon their administrative 
experience and expertise in reviewing many claims of this 
nature, to determine at what point the record is sufficiently 
developed to support a reasonably informed decision.  See 38 
C.F.R. §§ 3.159, 3.326 (2005); see also Shoffner v. Principi, 
16 Vet. App. 208, 213 (2002) [holding that VA has discretion 
to decide when additional development is necessary].  

As provided in 38 C.F.R. § 3.159(c)(4) (2005), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  To support 
this objective, the regulations further provide that 
"[i]ndividuals for whom an examination has been scheduled 
are required to report for the examination."  38 C.F.R. 
§ 3.326(a) (2005) [emphasis added]; see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991) [holding that the duty to 
assist "is not always a one-way street" and that, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence"].  Thus, the 
regulations clearly indicate it is the duty of VA to 
determine the adequacy of evidentiary development, and the 
duty of the veteran to cooperate with VA in these efforts.  

In this case, the RO has determined (and for reasons 
discussed below, the Board agrees) that the record in this 
case is incomplete.  The RO has attempted to complete the 
record for adjudication purposes by obtaining additional 
medical evidence in the form of a VA psychiatric and 
audiological examination(s).  This was not motivated by any 
desire to deny the veteran's claim or to draw out the appeals 
process, as the attorney impliedly alleges without providing 
any support for such allegation.  Rather, the development of 
the record is mandated by VA regulations and decisions of the 
Court.  

In this case, an additional medical examination of the 
veteran is necessary.  See 38 C.F.R. § 3.159 (2005).  
Specifically, the overall body of evidence which is currently 
of record is inconsistent as to the level of disability 
caused by the veteran's service-connected PTSD, which is his 
principal service-connected disability.  Evidence of record 
has characterized the level of impairment due to PTSD from 
mild to severe.

A November 2004 letter from the veteran's private 
psychologist, Dr. M.C., notes that the veteran's psychiatric 
symptomatology "has to be regarded in the very highest 
percentiles of severity."  See November 2004 letter, page 6.  
Dr. M.C. reported that the veteran is "unable . . . to 
comprehend, much less recall, any given verbal instruction 
and certainly written instructions would not be adhered to, 
based . . . once more on his passive/aggressive traits along 
with the fact that he is certainly unable to focus and, 
therefore, finish any given task set out for him."  Id.  In 
addition to severe impairment in concentration and memory, 
Dr. M.C. noted severe impairment in the veteran's ability to 
communicate.  Conversation and thought were reported to be 
"extremely slow and very low in volume" with tone and rate 
of speech being "significantly impaired."  Dr. M.C. also 
expressed concern with the veteran's "extreme depression" 
and great variation in mood.  The veteran was also reported 
as "almost volatile with respect to . . . anger and 
explosivity."  He was further found to be poorly groomed 
with little attention given to his outward appearance.

Dr. M.C.'s November 2004 letter also noted the veteran's 
extreme social isolation, noting that he will not attend 
family outings, has virtually no friends, does not interact 
with others, and that he has almost no physical or emotional 
intimacy with his wife.  

As a result of these symptoms, diagnoses of chronic PTSD and 
severe dysthymic disorder were made.  The veteran's GAF score 
was 42.  Overall, Dr. M.C. opined that the veteran is 
"totally incapable of gainful employment."

The Board notes, however, that Dr. M.C.'s November 2004 
findings are inconsistent with his own examination of the 
veteran in June 2001.  Dr. M.C. assigned a GAF score of 56 in 
his June 2001 examination of the veteran, which is consistent 
with moderate difficulty in social, occupational or school 
functioning.  The June 2001 examination report, in stark 
contrast to the November 2004 examination, also noted that 
the veteran's speech and ability to communicate were within 
normal limits.  Dr. M.C. specifically noted that "[h]ere is 
an individual who speaks without any symptomatology of 
psychopathology."  See June 2001 examination report, page 4.  
Also in contrast to the November 2004 report, the June 2001 
examination noted that the veteran "enjoys a fairly 
satisfying sexual relationship" with his wife and "tends to 
see his immediate family quite a bit."  Moreover, Dr. M.C.'s 
June 2001 examination report noted none of the comprehension 
and cognitive function difficulties that characterized his 
November 2004 evaluation.  More importantly, Dr. M.C. failed 
to note that the veteran's psychiatric disability precluded 
employability.

On two subsequent occasions prior to his November 2004 
examination report, Dr. M.C. made retroactive modifications 
to his June 2001 findings without fully explaining the 
changes and without reexamining the veteran.  In February 
2002, Dr. M.C. specifically stated that his findings were 
based solely on the prior June 2001 examination and that he 
"was only assuming without any knowledge whatsoever that his 
psychological profile has remained the same."  Dr. M.C. went 
on to find that the veteran was not capable of performing 
adequately enough to achieve consistency in gainful 
employment.  Setting aside questions as to the meaning of Dr. 
M.C.'s statement, the Board notes that, although Dr. M.C. 
attempted to explain why he had reached the above conclusion, 
he did not explain why his current findings differed from 
those in June 2001 or why the Board should favor findings 
made nine months after his examination of the veteran over 
his findings made at the time of the examination.

Dr. M.C. again sent a letter to the RO in September 2002, at 
which time he modified his original GAF score and found that 
the veteran's GAF could not be considered any better than 43.  
He further found that the veteran was incapable of gainful 
employment.  However, again, Dr. M.C. made no attempt to 
explain the change in GAF score, and gave no indication that 
he had reexamined the veteran or that he had reviewed any 
other medical evidence pertinent to the veteran.  Even in his 
November 2004 examination report, Dr. M.C. failed to explain 
the significant change in GAF scores from June 2001 to 
September 2002, or otherwise explain the markedly significant 
increase in symptomatology from June 2001 to the present.  
While Dr. M.C.'s November 2004 evaluation suggests that his 
change in findings may be due to the veteran's willingness to 
open up as a result of improved rapport, the Board finds this 
unpersuasive, as Dr. M.C. reported in his initial June 2001 
examination report that "[r]apport was relatively easy to 
generate and maintain throughout the entire session."  See 
June 2001 examination report, page 1.

Dr. M.C.'s recent findings appear to be not only inconsistent 
with his prior evaluations, but are also completely 
inconsistent with the remainder of the medical evidence of 
record.  Notably, VA treatment records from the Grand Island 
VAMC dated from 1999 to 2005 fail to note any complaint or 
treatment for any psychiatric condition, and note only a 
single isolated complaint of nightmares in 2002.  During the 
same period, the veteran was treated for a host of other 
maladies ranging from the common cold to multiple nonservice-
connected cardiovascular and musculoskeletal disabilities.  
VA treatment records routinely, and as recently as February 
2005, indicate a negative depression screen - a particularly 
significant finding in light of Dr. M.C.'s November 2004 
conclusion that the veteran purportedly suffered from 
"extreme depression."  Moreover, despite Dr. M.C.'s report 
of the veteran's significant impairment in speech, 
concentration, memory, and cognitive functioning, none of 
these symptoms has been reported in the VA treatment records.  
Instead, the veteran appears to have effectively communicated 
with his VA caregivers and has been reported to have no 
barrier to learning due to cognitive or emotional limitation 
on several occasions.  Moreover, no grooming deficiency is 
noted in any of the VA treatment records.

Other medical evidence of record seems to be consistent with 
the negative (or at best mild) findings included in the 
veteran's VA treatment records.  Psychological examination by 
Dr. A.J.F. in March 2000, conducted as part of the veteran's 
claim for Social Security disability benefits, note no 
problems in speech, communication, or comprehension.  No 
irritability was noted and the veteran was noted to be 
"affable and friendly," with "no problems in social 
functioning."  While a diagnosis of "depression secondary 
to the veteran's [nonservice-connected] medical condition" 
was rendered, a definitive diagnosis of PTSD was not.  

Interestingly, in January and December 2000 disability 
reports and a December 2000 "Daily Activities and Symptoms 
Report" submitted to the Social Security Administration, the 
veteran pointed to his nonservice-connected cardiovascular 
and musculoskeletal disabilities as the cause of his 
unemployability.  Psychiatric disabilities were not 
mentioned.  Indeed, in a March 2000 medical report, Dr. R.C. 
noted that the veteran's nonservice-connected low back 
disability and left above the knee amputation [as a result of 
a 1980 hunting accident] as a potential cause of the 
veteran's lack of employment.  Only passing reference was 
made to PTSD by history.  A February 2000 VA psychiatric 
examination also rendered a diagnosis of PTSD, but 
characterized the veteran's PTSD symptomatology as only mild 
to moderate without the severe impairment in speech, 
communication, concentration, comprehension, and memory that 
have characterized Dr. M.C.'s recent pronouncements.

Thus, while the record does contain some evidence indicating 
unemployability, the picture is clouded by evidence showing 
that the veteran is not unemployable, and that any 
occupational impairment comes principally from nonservice-
connected sources.  Some of the evidence is internally 
inconsistent as to this question.  A May 1999 report from Dr. 
J.W. states that the veteran's PTSD prevents him from working 
due to job-related stress, but then goes on to state that his 
problem is compounded by several nonservice-connected 
disabilities.  Dr. J.W.'s discussion does not adequately 
differentiate between the effects of service-connected and 
nonservice-connected disabilities and is therefore not 
adequate for the Board to determine whether service-connected 
factors alone produce unemployability.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the 
Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  In addition, Dr. M.C.'s 
reports document other psychiatric disabilities, including 
severe dysthymic disorder.  See the November 2004 report.  
It is unclear from these reports just how these other 
disabilities impact the veteran's disability picture.  Such 
delineation is necessary for the Board to make an informed 
decision as to the veteran's TDIU claims.  Id. 

The Board further observes that although severe PTSD 
symptomatology is noted in Dr. M.C.'s reports, the remainder 
of the evidence of record is largely negative for complaints 
or treatment of PTSD (or for that matter any psychiatric 
disability) in the years since the veteran's separation from 
active duty.  While private and VA treatment records reflect 
regular treatment for a myriad of other conditions, these 
same records are notably silent regarding PTSD, with the few 
exceptions outlined above.  

The Board is particularly concerned by the apparent 
inconsistency in this evidence, especially the findings of 
severe PTSD symptomatology in private psychological 
examinations, and the findings of no or only mild PTSD 
symptomatology in the remainder of the medical evidence.  

Not only does the current evidentiary record not sufficiently 
resolve the conflicting evidence regarding the veteran's 
psychiatric disability picture, it also does not adequately 
account for the role the veteran's service-connected hearing 
loss and tinnitus has on his employability.  In particular, 
while the veteran has submitted multiple reports from his 
private audiologist, Dr. C.F., none of these reports contain 
any statement regarding how the veteran's diagnosed hearing 
loss and tinnitus effect employment. 

Based on the numerous inconsistencies in the record, the 
Board believes that the evidence of record is insufficient 
for rating purposes.  The Board believes that VA psychiatric 
and audiological examinations are necessary to resolve the 
obvious conflict and deficiencies in the evidence now of 
record.  This is the reason why additional examination was 
ordered in the Board's August 2004 remand.  

As noted above, the veteran and his attorney have exhibited 
no willingness to cooperate with VA in this process.  The 
veteran has been scheduled for multiple VA examinations.  He 
has failed to report for each.  In essence, the veteran and 
his attorney have contended that medical reports provided by 
them should suffice.    

It appears, in this connection, that the veteran and his 
attorney appear to be attempting to manipulate the record so 
that only limited evidence which they evidently believe is 
supportive of the claim can be considered.  This situation is 
similar to that in Wood, supra.  In that case, as here, the 
veteran argued that the evidence of record, although 
incomplete in part because of his own unwillingness to 
cooperate with the efforts of the VA to develop his case, was 
sufficient to support a grant.  The Court rejected that 
argument.  See Wood, 1 Vet. App. at 193.

The Board finds that the fact pattern presented in this case 
is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court.  See 
Bethea v. Derwinski, 252, 254 (1992) [a non-precedential 
Court decision may be cited "for any persuasiveness or 
reasoning it contains"].  In Maged v. West, U.S. Vet. App. 
No. 97-1517 (January 8, 1999), the claimant refused to report 
for VA examination.  The Court characterized the appellant's 
behavior as actively thwarting attempts by the VA to obtain 
the necessary medical evidence to adjudicate his claim.  See 
Maged, slip opinion at 16-17.  The Court held that the 
appellant had not shown good cause for his refusal to attend 
a VA examination and affirmed the Board's denial of service 
connection.  Of particular interest in light of this case is 
the following quote: "By demanding the right to approve or 
disapprove any medical evidence before it is entered into his 
record, the appellant has attempted to manipulate the 
evidence in his favor." See Maged, slip op. at 17-18.  
Similar efforts to prevent the submission of what the veteran 
perceives as potentially negative evidence appear to be afoot 
in this case.  

The potential for harm which is inherent in permitting 
appellants to manipulate the evidentiary record to suit their 
own requirements is obvious.  It is the responsibility of VA 
to obtain sufficient evidence to render an informed decision 
in a case.  The Court has impressed upon VA the seriousness 
of this responsibility in cases too numerous to mention.  
VA's responsibility was both clarified and amplified through 
the enactment of the VCAA.  The efforts of the veteran and 
his attorney to thwart VA's attempts to obtain additional 
evidence therefore run counter to both the jurisprudence of 
the Court and the stated objectives of Congress.

The Board further notes that this is not the first time the 
veteran's attorney has instructed a client to not report for 
a VA examination on the basis that the private medical 
evidence by itself was purportedly sufficient to decide the 
claim.  In the recently decided case of Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the same attorney 
presented similar argument to the affect that a private 
medical examination the veteran had submitted was sufficient 
to adjudicate the claim, without the need to report for VA 
examinations.  The attorney further contended, as here, that 
the veteran need not report to a VA examination until such 
time as VA provided the veteran adequate reasons for their 
determination that the private medical examination was 
inadequate.  

The Court specifically rejected this argument, noting that 
there "is no basis for [the veteran's] argument that there 
must be 'compelling reasons' given by VA before an initial 
hearing examination can be scheduled on his behalf . . . 
[t]herefore, the Court holds that the Secretary has the 
authority to schedule a veteran for an examination for 
confirmation purposes without explicitly advising the veteran 
of 'compelling reasons' for the necessity of the 
examination."  See Kowalski, 19 Vet. App. at 178.  The Court 
further held that "VA has not only the discretion, but in 
this case, the duty . . . to schedule an examination for [the 
veteran] in order to determine . . . a potential rating for 
any service-connected condition.  [The veteran] and his 
counsel are expected to cooperate in the efforts to 
adjudicate his claim . . . [t]heir failure to do so would 
subject them to the risk of an adverse adjudication based on 
an incomplete and underdeveloped record."  Id. at 180-181.

The same lack of cooperation was evidenced in Torres v. 
Nicholson, U.S. Vet. App. No. 03-1125 (August 17, 2005), a 
single judge memorandum decision in another case involving a 
claimant's failure to report for VA examination, evidently 
based on the advice of the same attorney.  The Court affirmed 
the Board's decision to deny the claim based on the 
application of 38 C.F.R. § 3.655.

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claims.  Any failure 
to develop these claims rests with the veteran himself.  The 
refusal on the part of the veteran to cooperate with VA is 
contrary to both the law and the Court's jurisprudence.  See 
Wood, supra; see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992) [it is 
the responsibility of veterans to cooperate with VA].  

In short, for reasons discussed in detail above, the Board 
finds that examination of the veteran is required in order to 
establish his claim of entitlement to TDIU.  The Board 
therefore concludes that entitlement to TDIU cannot be 
established or confirmed without a current VA examination.  
See 38 C.F.R. § 3.655(a) (2005); see also Kowalski, supra.  

Good cause for failing to report for VA examination

The remainder of the arguments presented in the January 7, 
2005 letter from the veteran's attorney address the second 
exception to section 3.655, good cause.  Contrary to 
statements made prior to the Board previous decision, which 
focused on the veteran's disinclination to report for VA 
examination, the attorney now contends that the veteran is 
unable to attend the scheduled VA examinations.  

The January 2005 letter specifically stated that:

1) [The veteran] reports that he does not currently have the 
financial means to travel from Grand Island, NE to Omaha, NE.  

3) [The veteran] reports that due to the (sic) numerous 
medical conditions he is not able to drive this distance 
unassisted.

4) [The veteran] reports that due to the time of year that 
this examination is scheduled . . . and the uncertain weather 
conditions he is wary of traveling such a distance over 
unfamiliar roads and in an unfamiliar large city.

5) [The veteran] reports that his present personal vehicle is 
unsafe to travel from Grand Island, NE to Omaha, NE.

See January 7, 2005 letter at 1-2.

The attorney noted that VA "make other for appropriate 
arrangements for [the veteran] to attend this examination."  
The attorney further stated that the veteran purportedly was 
not "refusing to attend a VA examination, but is not capable 
for the above cited reasons to attend this exam."  Id. at 2.  

[The Board observes in passing that the arguments made by the 
attorney, which as noted above mirror the two exceptions to 
the application of section 3.655, are internally 
inconsistent.  That is, the veteran through counsel first 
contends that the evidence of record is sufficient to 
adjudicate his claim and that there is no need to report for 
the examination; but then he indicates that he is willing to 
report for the examination but for various circumstances 
which purportedly prevent him from doing so.]

Following receipt of the January 2005 letter, the RO 
rescheduled the veteran's VA examinations at the Grand Island 
VAMC, which is located within the veteran's city of 
residence.  This accommodation on the part of the RO 
apparently did not satisfy the veteran and his attorney, as 
the veteran failed to report for the rescheduled February 
2005 VA examinations.  

An additional letter from the veteran's attorney dated 
February 18, 2005 was sent to the RO, which made reference to 
the scheduled VA examinations, but made to mention of the 
difficulties in attending an examination which were outlined 
in the previous letter of January 7, 2005.  Instead, the 
veteran's attorney fell back on his initial argument that the 
private medical evidence was sufficient to evaluate the TDIU 
claim without additional VA examination.  

After careful review of the evidence, the Board finds that 
none of the excuses listed above for the veteran's failure to 
report for VA examinations represents "good cause" 
sufficient to avoid a denial of the claim under 38 C.F.R. 
§ 3.655.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
finds that the veteran's claims of good cause for failing to 
report for scheduled VA examinations, proffered through his 
attorney, are not credible and are meritless.  

The Board notes that despite his recent claims of being 
unable to travel notwithstanding, the veteran has received 
treatment at the Grand Island VAMC on a regular basis, and 
has evidently visited multiple private practitioners in that 
city.  More significantly, the Board notes that the veteran 
was able to travel from his home for examination at his 
private psychologist's office in North Platte, Nebraska, in 
June 2001, despite that city being some distance from his 
residence.  Moreover, the medical evidence of record, 
including that submitted by the veteran's private physicians, 
does not indicate that the veteran is housebound, or 
otherwise unable to travel.  The veteran and his attorney 
have also not submitted a scintilla of evidence to support 
their contention that the veteran's financial situation is so 
dire as to preclude travel to either the Omaha or Grand 
Island VAMCs.

In short, there is no evidence, aside from the attorney's 
statement, that the veteran is unable to travel.  There is a 
great deal of evidence to the contrary.  The Board finds it 
particularly significant that the veteran refused to report 
for VA examinations long before his current excuses surfaced, 
and that the veteran through counsel has indicated on 
numerous occasions that he does not believe that VA 
examination is required.  Finally, the Board cannot help but 
note what appears to be a well-established pattern on the 
part of the veteran's attorney in advising his clients not to 
report for examination.  See Kowalski and Torres, supra.  
Under such circumstances, the Board finds the proffered 
excuses to be incredible and that they appear to be intended 
as a smoke screen for the veteran's continued lack of 
cooperation with VA.  

In addition, in light of the history of this case, the Board 
finds the attorney's statement that the veteran was not 
refusing to report for VA examination to be inconsistent with 
the facts.  It is manifestly apparent that the veteran is in 
fact refusing to report for VA examinations scheduled to 
evaluate his service-connected disabilities in order to 
adjudicate the TDIU claim.  He has refused to report for such 
examinations for years.  Given that the veteran has reported 
for private examinations, including those at some distance 
from his home, his recent contentions to the effect that he 
is physically and/or financially unable to attend the 
requested VA examinations is decidedly lacking in probative 
value.  

As noted in Kowalski, the veteran "and his counsel are 
expected to cooperate in the efforts to adjudicate his 
claim."  Here, they have not done so, and as discussed above 
they have failed to provide "good cause" for the veteran's 
repeated failure to attend VA examinations.  

Accordingly, under the provisions of 38 C.F.R. § 3.655, the 
Board must deny the veteran's claim of entitlement to TDIU.


ORDER

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


